
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.11


FORM OF INDEMNIFICATION AGREEMENT

        This Indemnification Agreement (this "Agreement"), dated as
of                        , 2004, is by and between 3CI Complete Compliance
Corporation, a Delaware corporation (the "Corporation"),
and                        ("Indemnitee").

WITNESSETH:

        WHEREAS, the Corporation desires to have qualified individuals serving
as directors and officers of the Corporation and its subsidiaries, and
Indemnitee chooses to serve in such capacity; and

        WHEREAS, the Corporation's Certificate of Incorporation, as amended (the
"Certificate of Incorporation"), and the Corporation's Bylaws (the "Bylaws")
require indemnification of each director or officer of the Corporation and/or
one or more of its subsidiaries to the fullest extent permitted by the Delaware
General Corporation Law, as the same exists or may be hereafter amended;

        WHEREAS, the Corporation desires to grant to Indemnitee the maximum
indemnification permitted by the Certificate of Incorporation, the Bylaws and
applicable law; and

        WHEREAS, developments with respect to the terms and availability of
directors' and officers' liability insurance and with respect to the
application, amendment and enforcement of statutory, charter and bylaw
indemnification provisions generally have raised questions concerning the
adequacy and reliability of the protection afforded to persons intended to be
protected thereunder; and

        WHEREAS, in order to resolve such questions and thereby induce
Indemnitee to serve and continue serving as a director or officer of the
Corporation and/or its subsidiaries, the Corporation has agreed to enter into
this Agreement with Indemnitee;

        NOW, THEREFORE, in consideration of Indemnitee's agreement to serve and
continue serving as a director or officer of the Corporation and/or its
subsidiaries, the parties hereto agree as follows:

        1.    Indemnity for Proceedings other than by or in the Right of the
Corporation.    The Corporation shall indemnify Indemnitee to the full extent of
all Losses (as hereinafter defined) in connection with any threatened, pending
or completed action, suit or proceeding, whether civil, criminal, administrative
or investigative (a "Proceeding") (other than an action by or in the right of
the Corporation and/or its subsidiaries) to which Indemnitee was or is a party
or is threatened to be made a party by reason of the fact that he is or was a
director, officer, employee or agent of the Corporation or is or was serving at
the request of the Corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise (a
"Corporate Functionary"), if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Corporation and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful.

        2.    Indemnity for Actions by or in the Right of the
Corporation.    The Corporation shall indemnify Indemnitee to the extent of all
Losses in connection with the defense or settlement of any threatened, pending
or completed Proceeding by or in the right of the Corporation and/or its
subsidiaries to procure a judgment in its favor to which Indemnitee was or is a
party or is threatened to be made a party by reason of the fact that Indemnitee
is or was a Corporate Functionary, if Indemnitee acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Corporation, except that no indemnification shall be made in respect of any
claim, issue or matter as to which Indemnitee shall have been adjudged to be
liable to the Corporation and/or any of its subsidiaries, unless and only to the
extent that the Delaware Court of Chancery or the court in which such Proceeding
was brought shall determine upon application that, despite the adjudication of
liability and in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such Losses which the Delaware Court of
Chancery or such other court shall deem proper.

--------------------------------------------------------------------------------




        3.    Expenses Related to a Proceeding.    If Indemnitee is, by reason
of the fact that Indemnitee is or was a Corporate Functionary, a party to and is
successful, on the merits or otherwise, in defense of any Proceeding, or in
defense of any claim, issue or matter therein, Indemnitee shall be indemnified
against all expenses (including attorneys' fees) actually and reasonably
incurred by him (and not paid, reimbursed or advanced by others) in connection
therewith.

        4.    Continuation of Indemnity.    All agreements and obligations of
the Corporation contained herein shall be retroactive to the date the Indemnitee
first began serving as a director and/or officer of the Corporation and/or one
or more of its subsidiaries, shall continue during the period Indemnitee is a
director or officer of the Corporation and/or its subsidiaries and shall
continue thereafter so long as Indemnitee shall be subject to any possible claim
or threatened, pending or completed Proceeding, any appeal in any Proceeding and
any inquiry or investigation that could lead to any Proceeding, by reason of the
fact that Indemnitee was serving in any capacity referred to herein.

        5.    Notification and Defense of Claim.    Promptly after receipt by
Indemnitee of notice of any claim against Indemnitee or the commencement of any
Proceeding, Indemnitee will, if a claim in respect thereof is to be made against
the Corporation under this Agreement, notify the Corporation of the assertion of
any such claim or the commencement thereof; but the omission so to notify the
Corporation will not relieve it from any liability under this Agreement unless
such delay in notification actually prejudiced the Corporation (and then only to
the extent the Corporation was actually prejudiced thereby), and, in addition,
the Corporation shall not be relieved from any liability which it may have to
Indemnitee otherwise than under this Agreement. With respect to any Proceeding
as to which Indemnitee notifies the Corporation of the commencement thereof:

        (a)   The Corporation will be entitled to participate therein at its own
expense.

        (b)   Except as otherwise provided below, to the extent that it may
wish, the Corporation, jointly with any other indemnifying party similarly
notified, will be entitled to assume the defense thereof, with counsel
satisfactory to Indemnitee. After notice from the Corporation to Indemnitee of
its election so to assume the defense thereof, the Corporation will not be
liable to Indemnitee under this Agreement for any legal or other expenses
subsequently actually and reasonably incurred by Indemnitee in connection with
the defense thereof other than reasonable costs of investigation or as otherwise
provided below. Indemnitee shall have the right to employ his own counsel in
such Proceeding, but the fees and expenses of such counsel incurred after notice
from the Corporation of its assumption of the defense thereof shall be at the
expense of Indemnitee unless (i) the employment of counsel by Indemnitee has
been authorized in writing by the Corporation, (ii) Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Corporation and Indemnitee in the conduct of the defense of such action or
(iii) the Corporation shall not in fact have employed counsel to assume the
defense of such action, in each of which cases the fees and expenses of
Indemnitee's counsel shall be at the expense of the Corporation. The Corporation
shall not be entitled to assume the defense of any Proceeding brought by or on
behalf of the Corporation or as to which Indemnitee shall have made the
conclusion provided for in clause (ii) above.

        (c)   The Corporation shall not be liable to indemnify Indemnitee under
this Agreement for any amounts paid in settlement of any action or claim
affected without its written consent. The Corporation shall not settle any
action or claim in any manner that would impose any penalty or limitation on
Indemnitee without Indemnitee's written consent. Neither the Corporation nor
Indemnitee will unreasonably withhold their consent to any proposed settlement.

        6.    Advances of Expenses.    Expenses (other than judgments,
penalties, fines and settlements) actually and reasonably incurred by Indemnitee
that are subject to indemnification under this Agreement (and not paid,
reimbursed or advanced by others) shall be paid or reimbursed by the Corporation
in advance of the final disposition of the Proceeding within 10 days after the
Corporation

2

--------------------------------------------------------------------------------



receives a written request by Indemnitee accompanied by substantiating
documentation of such expenses and a written undertaking by or on behalf of
Indemnitee to repay the amount paid or reimbursed if it is ultimately determined
that he is not entitled to be indemnified by the Corporation hereunder or that
such expenses do not constitute Losses. The written undertaking described above
must be an unlimited general obligation of Indemnitee but shall not be secured.
Such undertaking shall be without reference to the financial ability of
Indemnitee to make repayment.

        7.    Right of Indemnitee to Indemnification Upon Application; Procedure
Upon Application.    Upon the written request of Indemnitee to be indemnified
pursuant to this Agreement (other than pursuant to Section 6 hereof), the
Corporation shall cause the Reviewing Party (as hereinafter defined) to
determine, within 45 days, whether or not Indemnitee has met the relevant
standards for indemnification required by this Agreement. The termination of a
Proceeding by judgment, order, settlement or conviction, or on a plea of nolo
contendere or its equivalent, shall not of itself be determinative that
Indemnitee did not meet the requirements for indemnification under this
Agreement. If a determination of indemnification is to be made by Independent
Legal Counsel (as hereinafter defined), such Independent Legal Counsel shall
render its written opinion to the Corporation and Indemnitee as to what extent
Indemnitee will be permitted to be indemnified. The Corporation shall pay the
reasonable fees of Independent Legal Counsel and indemnify and hold harmless
Indemnitee against any and all expenses (including attorneys' fees), claims,
liabilities and damages arising out of or relating to the engagement of
Independent Legal Counsel pursuant hereto and the written opinion of such
Independent Legal Counsel.

        8.    Definitions.    The terms defined in this Section 8 shall, for
purposes of this Agreement, have the indicated meanings:

        (a)   "Reviewing Party" means (i) a majority of directors of the
Corporation who at the time of voting upon a determination of indemnification
are not parties to the Proceeding with respect to which Indemnitee is seeking
indemnification, even though less than a quorum, (ii) Independent Legal Counsel
selected by a majority of directors who at the time of selecting such
Independent Legal Counsel are not parties to the Proceeding with respect to
which Indemnitee is seeking indemnification, or (iii) the stockholders of the
Corporation.

        (b)   "Independent Legal Counsel" shall mean an attorney, selected in
accordance with the provisions of Section 8(a) hereof, who shall not have
otherwise performed services for Indemnitee, the Corporation, any person that
controls the Corporation or any of the directors of the Corporation, within five
years preceding the time of such selection (other than in connection with
seeking indemnification under this Agreement). Independent Legal Counsel shall
not be any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in an action to determine Indemnitee's rights under
this Agreement, nor shall Independent Legal Counsel be any person who has been
sanctioned or censured for ethical violations of applicable standards of
professional conduct.

        (c)   "Losses" shall mean any and all expenses (including attorneys'
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by Indemnitee after realization of or giving effect to all insurance,
bonding, indemnification and other payments or recoveries actually received by
or for the benefit of Indemnitee, directly or indirectly, or to which Indemnitee
may be entitled, directly or indirectly.

        9.    Enforceability.    The right to indemnification or payment,
reimbursement or advancement of expenses as provided by this Agreement shall be
enforceable by Indemnitee in any court of competent jurisdiction. The burden of
proving that indemnification is not appropriate shall be on the Corporation.
Neither the failure of the Corporation (including its Board of Directors or
Independent Legal Counsel) to have made a determination prior to the
commencement of an action that indemnification is proper

3

--------------------------------------------------------------------------------



in the circumstances because Indemnitee has met the applicable standard of
conduct, nor an actual determination by the Corporation (including its Board of
Directors or Independent Legal Counsel) that Indemnitee has not met the
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.

        10.    Partial Indemnity.    If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for a portion
of the Losses, but not for the total amount thereof, the Corporation shall
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any or
all Proceedings relating in whole or in part to an event subject to
indemnification hereunder or in defense of any issue or matter therein,
including dismissal without prejudice, Indemnitee shall be indemnified against
all expenses (including attorneys' fees) actually and reasonably incurred by him
(and not paid, reimbursed, or advanced by others) in connection with such
Proceeding, issue, or matter, as the case may be.

        11.    Repayment of Expenses.    Indemnitee shall reimburse the
Corporation for all reasonable expenses paid by the Corporation in defending any
Proceeding against Indemnitee if and only to the extent that it shall be
ultimately determined that Indemnitee is not entitled to be indemnified by the
Corporation for such expenses under the provisions of this Agreement or that
such expenses do not constitute Losses.

        12.    Consideration.    The Corporation expressly confirms and agrees
that it has entered into this Agreement and assumed the obligations imposed on
the Corporation hereby in order to induce Indemnitee to serve and continue
serving as a director or officer of the Corporation and/or its subsidiaries, and
acknowledges that Indemnitee is relying upon this Agreement in serving in such
capacity.

        13.    Indemnification Hereunder Not Exclusive.    The indemnification
and payment, reimbursement, and advancement of expenses provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may be entitled under any other agreement, vote of stockholders, as a matter of
law or otherwise.

        14.    Subrogation.    If a payment is made under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and
shall do everything that may be necessary to secure such rights.

        15.    Severability.    Each of the provisions of this Agreement is a
separate and distinct agreement and independent of the others, so that if any
provision thereof shall be held to be invalid or unenforceable for any reason,
such invalidity or unenforceability shall not affect the validity or
enforceability of the other provisions hereto.

        16.    Notice.    Any notice, consent or other communication to be given
under this Agreement by any party to any other party shall be in writing and
shall be either (a) personally delivered, (b) mailed by registered or certified
mail, postage prepaid with return receipt requested, (c) delivered by overnight
express delivery service or same-day local courier service or (d) delivered by
telex or facsimile transmission to the address set forth beneath the signature
of the parties below, or at such other address as may be designated by the
parties from time to time in accordance with this Section. Notices delivered
personally, by overnight express delivery service or by local courier service
shall be deemed given as of actual receipt. Mailed notices shall be deemed given
three business days after mailing. Notices delivered by telex or facsimile
transmission shall be deemed given upon receipt by the sender of the answerback
(in the case of a telex) or transmission confirmation (in the case of a
facsimile transmission).

4

--------------------------------------------------------------------------------




        17.    Governing Law; Binding Effect; Amendment and Termination;
Reimbursement.    

        (a)   This Agreement shall be interpreted and enforced in accordance
with the laws of the State of Delaware.

        (b)   This Agreement shall be binding upon and inure to the benefit of
Indemnitee and his heirs, executors, administrators, personal representatives
and assigns and upon the Corporation and its successors and assigns.

        (c)   No amendment, modification, termination or cancellation of this
Agreement shall be effective unless in writing signed by both parties hereto.

        (d)   If Indemnitee is required to bring any action to enforce rights or
to collect moneys due under this Agreement and is successful in such action, the
Corporation shall reimburse Indemnitee for all reasonable fees (including
attorneys' fees) and expenses actually and reasonably incurred in bringing and
pursuing such action.

        (e)   Words of any gender used in this Agreement shall be held and
construed to include any other gender.

5

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

    3CI Complete Compliance Corporation
 
 
By:
    

--------------------------------------------------------------------------------

Otley L. Smith III
President and Chief Executive Officer
 
 
Address of 3CI Complete Compliance Corporation:
 
 
1517 W. North Carrier Parkway #104
Grand Prairie, Texas 75050
Fax: (972) 660-3493
 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 
Address of Indemnitee:
 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

    Fax:                     

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.11

